DISSENTING OPINION.
KENNISH, J.
I cannot concur in the opinion of the court, or in the concurring opinion, delivered in this case, for the reason that the law, as declared therein, is not only in conflict with the former decisions of this court and the current of authority upon that subject, but also because, under the facts of this case, the law as thus announced deprives a traveler upon a sidewalk in a city of the benefit of a principle of law, the existence of which both opinions, concede. [Heberling v. Warrensburg, 204 Mo. 604; Perrette v. Kansas City, 162 Mo. 238; Hitt v. Kansas City, 110 Mo, App, 713; Langan v. Railroad, 72 Mo. 392; Porter v. Railroad, 60 Mo. 160; Mathews v. Cedar Rapids, 80 Iowa 459; Earl v. Cedar Rapids, 126 Iowa 361; Kaiser v. Hahn, 126 Iowa 561; Ryan v. Foster, 137 Iowa 737; Lerner v. Philadelphia, 21 L. R. A. (N. S.) 614, and authorities cited and reviewed in the annotation of that case; Elliott on Roads and Streets, page 678.]
The importance of the subject and the conviction that the court has taken an erroneous view of the law requires, and is my apology for, a brief discussion of this case and the cases relied upon and referred to in the majority opinion.
*489The facts of this case, as well as ,the instructions given on behalf of the city and of which complaint is made on this appeal, are stated fully and fairly to the appellant in the opinion of the court herein. However, as appellant complains of error in the giving of four separate instructions, and as defendant’s instruction numbered 10-D more sharply presented to the jury the alleged error complained of, I shall set that instruction out and use it as a basis for what is here said, rather than instruction numbered 4-D, which is taken as typical and set out in the opinion of the court. It is as follows:
‘ ‘ The jury are instructed that it was not necessary for the plaintiff to have had actual knowledge of the excavation in the street, if any, for such knowledge to be imputed-to her. Although the plaintiff may not have known of the excavation, if any, yet, if she should, by the exercise of ordinary care, have discovered the condition of the street at the point in question and should, by the exercise of ordinary care, have avoided the same, then the jury will find for the defendants. ’ ’
It is conceded by all that it is the duty of the city to keep its sidewalks in a reasonably safe condition for travel and that the pedestrian has the right to rely upon the presumption that the city has done its duty and that the sidewalk is in a reasonably safe condition. Notwithstanding the foregoing presumptions of the law, recognizing on the one hand the duty of the city and on the other the presumption in favor of the footman, under which as said, he may “walk by a faith justified by law,” this court approves an instruction which told the jury that although the plaintiff did not know of the excavation in the sidewalk, “yet if she should, by the exercise of ordinary care, have discovered the condition of the street at the point in question,” and by like care could have avoided the same, the jury should find for the defendants.
It is apparent, upon a mere statement of this prop*490osition, that the, presumption upon which plaintiff was entitled to- rely, was entirely ignored, and she stood before the jury not protected by the presumption that the walk was safe but, as a condition to her right of recovery, was required to have used ordinary care to have discovered the pitfall which the city had negligently permitted to remain in the sidewalk in the nighttime, unguarded by signal or barrier. This instruction, when considered in connection with the presumption upon which plaintiff had the right to rely, leads to the unreasonable result that the plaintiff might travel the street, relying upon the presumption that it was in a reasonably safe condition while, at the same time and place, she was required to use ordinary care to discover whether or not it was in fact in a reasonably safe condition. The answer to such an anomalous doctrine was well stated in the unanimous opinion of Division Number Two of this court in Perrette v. Kansas City, 162 Mo. l. c. 250, in which Burgess, J., speaking for the court, said: “It is asserted that the action of the court in refusing the sixth instruction asked by defendant was reversible error. The argument is, that although defendant may have been guilty of negligence in failing to keep its sidewalk where the accident occurred in a reasonably safe condition for travel, yet, if plaintiff failed to use ordinary care in discovering the condition of the sidewalk, and by reason of such failure he was hurt, he was not entitled to recover. The law, however, did not impose upon plaintiff the duty of looking for defects in the sidewalk, which in the absence of knowledge of its dangerous condition he had the right to assume was reasonably safe for travel; hence, no error was committed in refusing this instruction.”
And in the case of Hitt v. Kansas City, 110 Mo. App. 713, in discussing the same subject, the court said: “It is insisted that plaintiff had ample opportunity for knowledge of the condition of the sidewalk *491to have avoided the injury. If the , fact that the place was well lighted is to be taken as conclusive evidence against her, then defendant’s contention is correct; otherwise, it is not. That is all the evidence in the case that would have justified the jury in finding that the plaintiff was not in the exercise of ordinary care. If she had looked for the defect she would undoubtedly have seen it. But she was not required to do this. She had the right, in,the absence of knowledge to the contrary, to feel secure, presuming that,the city had performed its duty in keeping its sidewalks safe; and the fact that the place was well lighted was no evidence of itself, unsupported by any other fact, showing want of care or negligence on her part. . . . . If she had !had knowledge of the condition of the sidewalk before she stepped.into the hole there would have been no such presumption. But so long as it was shown that the defect was there and unknown to plaintiff, she had the right to presume that it was safe.”
In Langan v. Railroad, 72 Mo. 392, in discussing the question of alleged contributory negligence upon the part of the plaintiff, this court said: “Negligence is not imputable to a person for failing to look out for a danger, when, under the surrounding circumstances, the person sought to he charged with it had no reason to suspect that danger was to he apprehended.”
In the case of Heberling v. Warrensburg, 204 Mo. 604, Judge Gantt, voicing the unanimous opinion of Division Two of this court, condemned an instruction containing the same identical doctrine as is approved in the opinion in this case, and upon facts, so far as the principle of law is concerned, not at all dissimilar from the facts of this case. As concisely stated in the syllabus of that case, the court held: “It is not the duty of a person traveling on a public street to examine the street for defects, but he may act upon the presumption that it is reasonably safe so long as he conducts himself as a reasonably prudent person would *492do under like circumstances. ’ ’ And the court quoted, with approval, from the Perrette Case, supra, that: “The law,.however, did not impose upon plaintiff the duty of looking for defects in the sidewalk, which, in the absence of knowledge of its dangerous condition, he had the right to assume was reasonably safe for travel. ’ ’
The opinion in this case concedes that there is a conflict between the law as therein declared and the Heberling Case, but holds that the latter case is not in harmony with Wheat v. St. Louis, 179 Mo. 579; Coffey v. Carthage, 186 Mo. 585, and Woodson v. Met. St. Ry. Co., 224 Mo. 685. An examination of these cases will show that so far as they announce a different doctrine from that of the Heberling, Perrette and Hitt Cases, supra, they are founded mainly upon what is a pure dictum in the Wheat Case, and upon an Iowa case which, it is respectfully submitted, lends no support to .the correctness of the defendant’s instructions in this case. The Iowa case, Yahn v. City of Ottumwa, 60 Iowa 429, cited and relied upon as authority in the Wheat Case, supra, and again in this case, has been commented upon and distinguished in the later case in that court of Mathews v. Cedar Rapids, 80 Iowa 459, which will be found to be express authority against the law as announced by the court in this case.
The law, as announced by the Supreme Court of Iowa in that case, is affirmed by that court in the three later cases cited at the beginning of this dissenting opinion, in one of which, namely, the Earl Case, it is said: “Of course, one cannot close his eyes and walk blindly and heedlessly into a place of danger. On the other hand, he is not bound to be on the lookout for hidden dangers. All that is required of him is that he walk with his eyes open, observing his general course, and in the usual manner. ’ ’
In view of the fact that both the Heberling Case and the opinion in this ease, which admittedly hold op-*493loosing doctrines, claim to be in accord with the Coffey Case, I shall not discuss the latter case further than to say that upon an examination thereof it will be found to require not alone an absence of ordinary care upon the part of the plaintiff, as constituting contributory negligence but, in addition, the affirmative conduct that she “proceeded carelessly and without paying any attention to where she was walking.” It was not held in the Heberling Case, nor is it now claimed to be the law, that a footman may go along the sidewalk carelessly, paying no attention to where he is walking, so that he would fail to see plain and. obvious obstructions and when injured thereby not be guilty of contributory negligence, but there is a wide gulf between that, character of conduct of a footman and that which requires him to use ordinary care to discover defects in a sidewalk which he has the right to assume is safe.
The cases relied upon by the majority opinion go back, for authority to uphold the doctrine of defendant’s instructions, to the case of Wheat v. St. Louis, supra. It is shown by the facts of that case that .the plaintiff, in the daytime, drove upon an elevation in the street around a manhole, without noticing the obstruction ; that his wagon was turned over and the plaintiff was injured, and that “plaintiff knew all about the manhole and had seen it and had driven around it every day for a year.” Upon that state of facts, this court, in holding that the plaintiff was not entitled to recover, outside of the facts of the case in judgment, said it was the duty of the citizen to use his “God-given senses and not to run into obstructions that he- was familiar with or by the exercise of ordinary care he could discover and easily avoid.” It is obvious that the clause which the writer has- italicized sought to state the law upon facts not before the court, and that the decision to that extent is not binding upon this court as a precedent. A number of cases cited in that case *494support the doctrine that where a person knows of a defect or obstruction in the highway, he must use ordinary care to avoid it, but as it is not held in any of the cases relied upon and cited in this dissent that the presumption of the safe condition of the sidewalk ever obtains in favor of a person who has actual knowledge of its unsafe condition, the use of the "Wheat Case and the cases therein cited, as a foundation for the doctrine of the court in this case, is like building a house upon the sand.
The instruction in Yahn v. City of Ottumwa, supra, cited in the decision herein, and hereinafter set out, will be found widely different from the instructions in this case. Reviewing the Yahn Case, the Iowa Supreme Court, in the case of Mathews v. Cedar Rapids, supra, in which the former case was cited by one of the parties as sustaining the principles of law announced" by the court in this case, said: “Appellees cite with much confidence the case of Yahn v. City of Ottumwa, 60 Iowa 429, to support the instruction given; but there is a clear distinction. In that case the plaintiff and his wife were just starting with their team on a street in the defendant, city, when the wheel of the wagon struck a stone; and the wife was injured by falling from the wagon. The court refused an instruction to "the effect that ‘it was the duty of the plaintiff’s husband to use care in driving, and look where he was driving, and to avoid all obstacles which were dangerous in their character, and which were plainly visible, and not obscured; and if he failed to do so, and the plaintiff was thereby injured, then she cannot recover. ’ This court held that the instruction asked, or some other applicable to the view of the facts stated, should have been given, and said: ‘"When an obstruction is in the street, in plain view of the driver of a vehicle, and his attention is in no manner diverted so as to excuse him for not seeing the obstruction, and he drives against it or *495into it, lie is clearly guilty of contributing proximately to any injury which may result.’ It was a case of an obstruction on..the surface of the street, against which there is no. presumption. All persons know that temporary obstructions occur on'streets and sidewalks; and it is not an unreasonable rule to hold that if in plain sight, and there is nothing to divert the attention of the traveler, he must notice them. The distinction is this: Such obstacles' as are known to he present — as for instance, boxes and barrels on a sidewalk, and vehicles, building material and rubbish in the street-challenge the attention of the traveler; and if, without excuse, he fails to observe them, and encounters them to his injury, the judgments of men would agree that he is negligent. But matters which he may not anticipate as likely to occur, do not challenge such attention; and a failure to observe and avoid them is not, as a matter of law, negligence. It is also true that what might, as a matter of law, be diligence on a sidewalk, would not be in driving a team on a public thoroughfare in a city. Greater watchfulness to avoid accident in the latter case is certainly demanded, and for manifest reasons. . . The' two special findings to the effect that the light was. sufficient to enable a person to see the opening, and that if plaintiff had looked he could have seen it, do not change the result; for we have considered the case upon the theory of such being the facts.”
Applying the law of that case to the facts of the case before us, we find that instead of requiring the plaintiff to use ordinary care to discover a defect in the sidewalk, it is held that even if the plaintiff could have discovered the defect had she looked, it would not follow that she was guilty of contributory negligence for not having done so, and for the reason that she had the right to rely upon the presumption that the sidewalk was safe. Reliance upon that presumption *496does not mean that a person may go along the street, as the plaintiff in the Coffey Case, proceeding carelessly and without paying any attention to where she is walking, and be free from negligence, for persons in all relations of life are required to use care and caution, but it does mean that the multitudes who-every day and night travel the sidewalks of our cities are not required as a condition precedent to a recovery for an injury received, to use ordinary' care to discover defects in the sidewalk. If they are going about their, business, not looking for or thinking about dangers, relying upon the belief that the walk is safe, looking where they are going, and seeing and avoiding obstructions which are plainly obvious, they shall not be held at fault and denied redress merely because they did not use ordinary care to discover an unguarded excavation into which they may have fallen and which, under the law, they had a right to presume did not exist.
It was stated at the outset of this dissent that the opinion of the.court is opposed to well considered former decisions of this court and the current of authority upon the subject, and it is now submitted that an examination of the many cases cited in support of the law as herein contended for will fully bear out that statement.
Woodson, J., concurs in this opinion.